Citation Nr: 1032368	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service of verified dates from 
June 1963 to September 1968, from February 1969 to October 1969, 
from August 1972 to August 1975, from January 30, 1977 to April 
22, 1977, and from May 17, 1981 to July 29, 1981.  The Veteran 
has also claimed additional active military service from October 
1069 to August 1972.   

This matter came before the Board the Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 
which, inter alia, denied the Veteran's claim for a disability 
rating in excess of 30 percent for his PTSD.  The Veteran 
subsequently relocated and jurisdiction of his claims folder was 
transferred to the RO in North Little Rock, Arkansas, which 
forwarded his appeal to the Board.

As support for his claim, the Veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in January 2008.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.

In March 2009, the Board denied the Veteran's claim for a 
disability rating in excess of 30 percent for PTSD.  The Veteran 
appealed the March 2009 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2010 
Order, the Court vacated the Board's decision with regard to the 
issue of PTSD and remanded this appeal for further development 
consistent with instructions in a February 2010 Joint Motion for 
Remand.  The case is now before the Board for further appellate 
consideration pursuant to the Court's order.

In June 2010, the Veteran submitted additional evidence, 
including a VA examination report dated in April 2009 and a 
statement from his wife.  In a July 2010 statement, the Veteran's 
representative indicated that the Veteran does not wish to waive 
RO consideration of the additional evidence.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2010 Court Order and the Veteran's 
request for review of additional evidence by the AOJ, this case 
must be remanded.  

Initially, pursuant to the February 2010 Court Order, this case 
is remanded for a review of the case by a Decision Review Office 
(DRO), as discussed in the February 2010 Joint Remand.  
Specifically, as the February 2010 Joint Remand pointed out, in 
response to the Veteran's May 2005 notice of disagreement, the RO 
sent him a letter in June 2006 that notified him of the steps in 
the appeals process, asking whether he preferred to proceed with 
the traditional appeals process or wanted a DRO to review his 
claim.  In accordance with 38 C.F.R. § 3.2600(b) (2009), the 
Veteran was informed that he had 60 days to choose the DRO 
review.  Otherwise, his claim would undergo review under the 
traditional process.

The Veteran responded to the June 2006 letter in August 2006, 
requesting that his case be reviewed by a DRO.  The letter was 
received by the AOJ on August 4, 2006.  However, a January 2007 
statement of the case (SOC) noted that the deadline for 
responding to the June 2006 letter was August 28, 2006, and that 
the Veteran had failed to respond to the letter.  Thus, the SOC 
noted, the traditional appeal process would be followed.  In 
February 2007, the Veteran responded to the SOC, noting that his 
request for a DRO review had not been addressed in the SOC.   

In this regard, under 38 C.F.R. § 3.2600(a), a claimant who has 
filed a timely Notice of Disagreement has a right to a review of 
the decision by either a Veterans Service Center Manager (VSCM) 
or DRO.  To obtain review, the claimant must request such review 
not later than 60 days after the date VA mails notice of 
entitlement to such review.  The 60-day time limit may not be 
extended.  If the claimant fails to request DRO review not later 
than 60 days after the date VA mails the notice, VA will proceed 
with the traditional appellate process by issuing an SOC. 38 
C.F.R. § 3.2600(b).  

In this case, it is apparent from a review of the evidence of 
record that the Veteran timely complied with the steps in the 
appeals process in choosing for a DRO review.  His letter 
requesting such a review was received by the AOJ on August 4, 
2006, well within the expiration date of the 60-day period on 
August 28, 2006.  Thus, the AOJ failed to comply with this timely 
request, and the Veteran's August 2006 election of DRO review was 
never honored.  Therefore, this claim must be remanded for 
compliance with the Veteran's request.  

Furthermore, in June 2010, the Veteran submitted additional 
evidence, including a statement from his wife and an April 2009 
VA examination report, concerning his PTSD.  He indicated in a 
July 2010 representative's statement that he does not want to 
waive AOJ consideration of this additional evidence.  Thus, a 
remand is necessary for the AOJ to review this additional 
evidence and issue another decision in this matter.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim under the DRO review 
process, considering all evidence newly added 
to the claims file.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an SSOC 
and given the opportunity to respond thereto. 
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


